Private Passenger

Automobile Quota Share

Reinsurance Contract

Effective: April 1, 2007

issued to

Affirmative lnsurance Company

Burr Ridge, Illinois

USAgencies Casualty Insurance Company

Baton Rouge, Louisiana

and

USAgencies Direct Insurance Company

New York, New York

 

07\I6L1001   LOGO [g89953logoex1019benfield.jpg]  



--------------------------------------------------------------------------------

Table of Contents

 

Article

   Page

I

   Classes of Business Reinsured    1

II

   Commencement and Termination    2

III

   Territory    4

IV

   Exclusions    4

V

   Retention and Limit    5

VI

   Other Reinsurance    7

VII

   Special Provisions    7

VIII

   Loss in Excess of Policy Limits/Extra Contractual 0bligations    7

IX

   Claims    8

X

   Salvage and Subrogation    9

XI

   Original Conditions    9

XII

   Sliding Scale Commission    9

XIII

   Reports and Remittances    11

XIV

   Special Commutation    12

XV

   Late Payments    14

XVI

   Offset (BRMA 36A)    15

XVII

   Access to Records (BRMA 1D)    15

XVIII

   Errors and Omissions (BRMA 14F)    15

XIX

   Currency (BRMA 12A)    15

XX

   Taxes (BRMA 50B)    16

XXI

   Federal Excise Tax    16

XXII

   Reserves    16

XXIII

   Insolvency    17

XXIV

   Arbitration    18

XXV

   Service of Suit    19

XXVI

   Agency Agreement    20

XXVII

   Governing Law (BRMA 71B)    20

XXVIII

   Entire Agreement    20

XXIX

   Intermediary (BRMA 23A)    20

 

07\I6L1001   LOGO [g89953logoex1019benfield.jpg]  



--------------------------------------------------------------------------------

Private Passenger

Automobile Quota Share

Reinsurance Contract

Effective: April 1, 2007

issued to

Affirmative Insurance Company

Burr Ridge, Illinois

USAgencies Casualty Insurance Company

Baton Rouge, Louisiana

and

USAgencies Direct Insurance Company

New York, New York

(hereinafter referred to collectively as the “Company”)

by

The Subscribing Reinsurer(s) Executing the

Interests and Liabilities Agreement(s)

Attached Hereto

(hereinafter referred to as the “Reinsurer”)

Article I - Classes of Business Reinsured

 

A.

By this Contract Company obligates itself to cede to the Reinsurer and the
Reinsurer obligates itself to accept quota share reinsurance of the Company’s
net liability under policies, contracts and binders of insurance or reinsurance
(hereinafter called “policies”) issued or renewed at or after the effective date
hereof, and classified by the Company as Private Passenger Automobile Liability
and Physical Damage business (including, but not limited to, Uninsured and
Underinsured Motorists, Personal Injury Protection, miscellaneous coverages and
other related coverages when issued in conjunction with Private Passenger
Automobile business) produced in the following states, by or through USAgencies
Management Services and Affirmative Insurance Services, Inc. (hereinafter
referred to collectively as the “General Agent”):

 

 

1.

Alabama (only as respects policies issued through Affirmative Insurance Company
and/or USAgencies Direct Insurance Company); and

 

 

2.

Louisiana (only as respects policies issued through USAgencies Casualty
Insurance Company).

 

B.

It is understood that the classes of business reinsured under this Contract are
deemed to include coverages required for non-resident drivers under the motor
vehicle financial responsibility law or the motor vehicle compulsory insurance
law or any similar law of any state or province, following the provisions of the
Company’s policies when such policies include or are deemed to include so-called
“Out of State Insurance” provisions.

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 1

  



--------------------------------------------------------------------------------

C.

“Net liability” as used herein is defined as the Company’s gross liability
(excluding any loss adjustment expense) remaining after cessions, if any, to
other pro rata reinsurers.

 

D.

The liability of the Reinsurer with respect to each cession hereunder shall
commence obligatorily and simultaneously with that of the Company, subject to
the terms, conditions and limitations hereinafter set forth.

 

E.

“Loss adjustment expense” as used herein shall mean expenses relating to the
investigation, appraisal, adjustment, settlement, litigation, defense and/or
appeal of specific claims, regardless of how such expenses are classified for
statutory reporting purposes. Loss adjustment expenses shall include, but not be
limited to, interest on judgments, expenses of outside adjusters and claim
specific declaratory judgment expenses or other legal expenses and costs
incurred in connection with coverage questions and legal actions connected
thereto, including office expenses or salaries of the Company’s regular
employees, regardless of how such expenses are classified for statutory
reporting purposes.

Article II - Commencement and Termination

 

A.

This Contract shall become effective at 12:01 a.m., local time at the location
where the loss occurs, April 1, 2007, with respect to losses under policies
allocated to underwriting years commencing at or after that time and date, and
shall continue in force thereafter until terminated.

 

B.

Either party may terminate this Contract on December 31, 2008, or any
December 31 thereafter by giving the other party not less than 90 days prior
written notice. If this Contract is terminated by either party on December 31,
2008, termination shall be on a runoff basis in accordance with the provisions
of paragraph F below.

 

C.

Notwithstanding the provisions of paragraph B above, either party may terminate
this Contract, on a runoff or cutoff basis at the discretion of the Company, at
any time by giving not less than 30 days prior written notice to the other party
in the event any of the following circumstances occur:

 

 

1.

The other party has become merged with, acquired by or controlled by any other
company, corporation or individual(s) not controlling that party’s operations
previously; or

 

 

2.

The other party has become insolvent or has been placed into liquidation or
receivership (whether voluntary or involuntary) or proceedings have been
instituted against it for the appointment of a receiver, liquidator,
rehabilitator, conservator or trustee in bankruptcy, or other agent known by
whatever name, to take possession of its assets or control of its operations; or

 

 

3.

A State Insurance Department or other legal authority has ordered the other
party to cease writing business and such order remains in effect at least 30
days; or

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 2

  



--------------------------------------------------------------------------------

 

4.

The Company, Subscribing Reinsurer or General Agent has committed a material
breach of conditions, fraud, or default under the terms and conditions of the
Contract; however, a 30 day “cure period” shall be provided during which time
the party committing the material breach of conditions, fraud, or default shall
come into compliance with its obligations under this Contract. If such party
comes into compliance with its obligations under this Contract during the “cure
period,” the notice of termination shall be rescinded by other party.

 

D.

Notwithstanding the provisions of paragraphs B and C above, the Company may
terminate a Subscribing Reinsurer’s percentage share in this Contract, on a
runoff or cutoff basis at the discretion of the Company, at any time by giving
not less than 30 days prior written notice to the Subscribing Reinsurer in the
event any of the following circumstances occur:

 

 

1.

The Subscribing Reinsurer’s policyholders’ surplus during any underwriting year
has been reduced to less than $1,600,000,000; or

 

 

2.

The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or downgraded
below A- (inclusive of “Not Rated” ratings) and/or Standard & Poor’s rating has
been assigned or downgraded below BBB (inclusive of “Not Rated” ratings); or

 

 

3.

The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or

 

 

4.

The Subscribing Reinsurer has reinsured its entire liability under this Contract
without the Company’s prior written consent.

 

E.

Notwithstanding the provisions of paragraphs B, C and D above, the Company may
terminate this Contract, on a runoff or cutoff basis at the discretion of the
Company, immediately and automatically, without written notice, from the
beginning of the underwriting year and the terms and conditions hereof shall be
considered null and void in the event any of the following circumstances occur:

 

 

1.

This Contract is deemed not reinsurance, illegal or unenforceable by a State
Insurance Department or other legal authority; or

 

 

2.

This Contract does not provide sufficient risk transfer to constitute
reinsurance in accordance with the guidelines of those Financial Accounting
Standards Board Statements of Financial Accounting Standards, as determined by
auditors, regulators or other authorized third parties.

 

F.

Unless the Company elects to reassume the ceded unearned premium in force on the
effective date of termination, and so notifies the Reinsurer by written notice
as promptly as possible, but not later than 30 days after the effective date of
termination, reinsurance hereunder on business in force on the effective date of
termination shall remain in full force and effect until expiration, cancellation
or next premium anniversary of such business, whichever first occurs, but in no
event beyond 12 months following the effective date of termination plus any
extended reporting period, including extensions required by statute, regulation,
order of an insurance department, or otherwise, not to exceed 36 months
following the effective date of termination.

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 3

  



--------------------------------------------------------------------------------

G.

“Written notice” as used in paragraphs B, C, D and E above shall mean notice
provided by certified or registered mail, return receipt requested, or by a
recognized overnight delivery service and notice shall be deemed to have been
provided on the date of mailing.

 

H.

“Underwriting year” as used herein shall mean the period from April 1, 2007
until December 31, 2007, both days inclusive, and each subsequent 12-month
period shall be a separate underwriting year. However, if this Contract is
terminated, the final underwriting year shall be from the beginning of the then
current underwriting year through the effective date of termination. All
premiums and losses from policies allocated to an underwriting year shall be
credited or charged, respectively, to such underwriting year, regardless of the
date said premiums earn or such losses occur. It is understood that a policy
will be allocated to the underwriting year which is in effect as of:

 

 

1.

As respects all new policies, the effective date of such policies;

 

 

2.

As respects renewals of one year or less term policies, the renewal date of such
policies.

Such policies shall remain in the same underwriting year, as originally
allocated, until the next renewal date, at which time such policies shall be
reallocated to the underwriting year in effect as of such date as provided in
subparagraph 2 above. The term of any policy issued with respect to business
covered hereunder shall not exceed 12 months.

 

I.

“Cutoff” as used herein shall mean that the Reinsurer shall have no liability
hereunder with respect to losses occurring after the effective date of
termination. The Reinsurer shall return all unearned net written premium (less
provisional commission thereon as stated in the Sliding Scale Commission
Article) as of the effective date of termination.

Article III - Territory

This Contract shall only apply to policies issued to insureds domiciled in the
State of Louisiana or the State of Alabama and incidental foreign exposures; but
this limitation shall not apply to losses if the Company’s policies provide
coverage outside the aforesaid territorial limits.

Article IV - Exclusions

 

A.

This Contract does not apply to and specifically excludes the following:

 

 

1.

Business not classified by the Company as Private Passenger Automobile Liability
and Physical Damage business (including, but not limited, to Uninsured and
Underinsured Motorists, Personal Injury Protection, miscellaneous coverages and
other related coverages when issued in conjunction with Private Passenger
Automobile business).

 

 

2.

Automobile insurance relating to the ownership or use of:

 

 

a.

Emergency vehicles;

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 4

  



--------------------------------------------------------------------------------

 

b.

Racing automobiles;

 

 

c.

Automobiles leased or rented to others except long-term leases greater than six
months;

 

 

d.

Motorcycles, motorized scooters, motorized bicycles and powercycles;

 

 

e.

All motor homes, trailers and other recreational vehicles.

 

 

3.

Assumed treaty or facultative reinsurance, except intercompany reinsurance and
except agency reinsurance where the policies involved are to be reunderwritten
in accordance with the underwriting standards of the Company and reissued as
Company policies at the next anniversary or expiration date.

 

 

4.

Nuclear risks as defined in the “Nuclear Incident Exclusion Clause - Physical
Damage - Reinsurance” and the “Nuclear Incident Exclusion Clause - Liability -
Reinsurance” attached to and forming part of this Contract.

 

 

5.

Loss or damage caused by war, bombardment, invasion, insurrection, rebellion,
revolution, military or usurped power, or confiscation by order of any
government or public authority, as excluded under a standard War Exclusion
Clause.

 

 

6.

Business received as a member of pools and associations other than those in
which participation is mandatory.

 

 

7.

Pollution, as excluded under the Company’s original policies.

 

B.

If any business falling within the scope of one or more of the exclusions in
paragraph A above is assigned to the Company under an Assigned Risk Plan, such
exclusion(s) will not apply, it being understood and agreed that the limits of
liability extended by the Company as respects such policies will not exceed the
minimum statutory limits of liability prescribed in such Assigned Risk Plan.

 

C.

If the Company is inadvertently bound on a risk excluded in paragraph A above,
such risk shall be covered hereunder until the Company receives notice thereof,
and pending cancellation of such risk by the Company, for a period not to exceed
30 days after receipt of such notice. The Company agrees to use due diligence in
canceling such risk immediately after receipt of notice.

Article V - Retention and Limit

 

A.

As respects business subject to this Contract, the Company shall retain and be
liable for 75.0% of its net liability. The Company shall cede to the Reinsurer
and the Reinsurer agrees to accept 25.0% of the Company’s net liability.

 

B.

In conjunction with the provisions of the Other Reinsurance Article, the Company
may purchase other pro rata reinsurance at different terms and conditions set
forth under this Contract; however, in no event shall the Company or any of its
affiliates retain less than 25.0% of its net liability.

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 5

  



--------------------------------------------------------------------------------

C.

Notwithstanding the provisions of paragraph A above, in the event the Company’s
net written premium from policies issued to insureds domiciled in the State of
Alabama (hereinafter “Alabama net written premium”) during any one underwriting
year exceeds 25.0% of the Company’s total net written premium for policies
subject hereunder during the underwriting year, the Alabama net written premium,
as respects that underwriting year, shall be reduced proportionately so that
such Alabama net written premium does not exceed 25.0% of the Company’s total
net written premium for that underwriting year. In the event of a reduction of
the Alabama net written premium for any underwriting year under the provisions
of this paragraph, the premiums and losses paid hereunder for that underwriting
year shall be adjusted retroactively to the beginning of the year.

 

D.

With respect to the coverages listed below, the Company shall purchase or be
deemed to have purchased inuring excess facultative reinsurance to limit the
related loss subject hereto from any one coverage, any one policy (exclusive of
loss in excess of policy limits or extra contractual obligations) to the
following amounts:

 

 

1.

Automobile Bodily Injury Liability, $100,000 each person, $100,000 each
accident;

 

 

2.

Automobile Property Damage Liability, $100,000 each accident;

 

 

3.

Uninsured Motorists/Underinsured Motorists Bodily Injury, $100,000 each person,
$100,000 each accident;

 

 

4.

Uninsured Motorists/Underinsured Motorists Physical Damage, $100,000 each
accident;

 

 

5.

Automobile Medical Payments, $50,000 each person, $50,000 each accident;

 

 

6.

Automobile Physical Damage, $75,000 each risk, each accident.

 

E.

The Automobile Liability amounts shown in paragraph D shall be extended to
follow the Company’s policy if the Company’s loss is greater than one or more of
said amounts because its policy includes or is deemed to include so-called “Out
of State Insurance” provisions.

 

F.

“Net written premium” as used herein is defined as the gross written premium of
the Company for each underwriting year for the classes of business reinsured
hereunder (excluding all policy fees or equivalent charges, billing-related
fees, SR22 fees, brokerage fees or other similar fees), less cancellations and
return premiums, and less premiums ceded, if any, by the Company for reinsurance
which inures to the benefit of this Contract, it being understood and agreed
that all premiums for policies allocated to an underwriting year shall be
credited to that underwriting year, regardless of the date said premiums are
booked by the Company.

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 6

  



--------------------------------------------------------------------------------

Article VI - Other Reinsurance

 

A.

The Company shall be permitted to carry other reinsurance, subject to the
provisions of paragraph B of the Retention and Limit Article, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.

 

B.

As respects the first underwriting year hereunder, the Company shall have the
option, until no later than April 15, 2007, to allow the Reinsurer to purchase
common account catastrophe excess of loss reinsurance, recoveries under which,
at the sole discretion of the Company no later than April 15, 2007, shall inure
to the benefit of this Contract. As respects each subsequent underwriting year,
the Company shall have the option to exercise such elections no later than 15
days following the inception of the replacement catastrophe excess of loss
reinsurance.

Article VII - Special Provisions

As respects the classes of business covered hereunder, the Company shall require
prior approval from the Reinsurer in the event:

 

 

1.

The Company’s overall rates, as respects policies issued to insureds domiciled
in the State of Alabama or the State of Louisiana, are reduced by more than 5.0%
(not including rate reductions as required by a judicial, legislative,
regulatory or other legal authority);

 

 

2.

The Company issues policies with limits above state mandated requirements.
However, in the event the Reinsurer does not provide prior approval to the
Company for the issuance of policies with limits above state mandated
requirements, the Company may issue such policies, but said policies will not be
subject to the reinsurance coverage hereunder.

Article VIII - Loss in Excess of Policy Limits/Extra Contractual Obligations

 

A.

In the event the Company pays or is held liable to pay an amount of loss in
excess of its policy limit, but otherwise within the terms of its policy
(hereinafter called “loss in excess of policy limits”) or any punitive,
exemplary, compensatory or consequential damages, other than loss in excess of
policy limits (hereinafter called “extra contractual obligations”) because of
alleged or actual bad faith, negligence or fraud on its part in rejecting an
offer of settlement within policy limits, or in the preparation of the defense
or in the trial of an action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such an action, or in
otherwise handling a claim under a policy subject to this Contract, loss in
excess of policy limits and/or extra contractual obligations shall be added to
the Company’s loss, if any, under the policy involved, and the sum thereof (not
exceeding, however, $1,000,000 each claim or $3,000,000 in the aggregate as
respects each underwriting year) shall be subject to the provisions of the
Retention and Limit Article. For the purposes of this Article, all claims
associated with a certified class action shall be deemed to constitute one
claim. In no event shall coverage be provided for loss adjustment expense
associated with loss in excess of policy limits and/or extra contractual
obligations.

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 7

  



--------------------------------------------------------------------------------

B.

An extra contractual obligation shall be deemed to have occurred on the same
date as the loss covered or alleged to be covered under the policy.

 

C.

Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

 

D.

Recoveries from any form of reinsurance which protects the Company against
claims the subject matter of this Article shall inure to the benefit of this
Contract.

 

E.

If any provision of this Article shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

 

F.

Savings Clause (Applicable only if the Subscribing Reinsurer is domiciled in the
State of New York): In no event shall coverage be provided to the extent that
such coverage is not permitted under New York law.

Article IX - Claims

 

A.

All loss settlements and judgments (including extra contractual obligations
awards and loss in excess of policy limits judgments made against the Company)
made by the Company, or the Company’s designated representative, whether under
strict policy conditions or by way of compromise, shall be unconditionally
binding upon the Reinsurer.

 

B.

Claims handling shall be performed by the General Agent or its designated
representative (hereinafter referred to as the “Claims Agent”) pursuant to the
terms of the agreement between the Company and the General Agent and such
designation is subject to the Company’s continuing approval and shall not be
inconsistent with the terms and conditions of this Contract.

 

C.

The Reinsurer’s share of loss and loss recoveries shall be carried into a
monthly account for which provision is hereinafter made; however, when the
amount of loss paid by the Company under policies subject to this Contract as a
result of any one accident exceeds $100,000, the Reinsurer’s share will, at the
option and the demand of the Company, be immediately reimbursed by special
remittance (hereinafter referred to as a “cash call”).

 

D.

As soon as practicable, the Company shall report to the Reinsurer losses
involving the following, regardless of liability or coverage:

 

 

1.

Fatalities.

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 8

  



--------------------------------------------------------------------------------

 

2.

Bodily injuries involving:

 

 

a.

Brain stem, quadriplegia, paraplegia or severe paralysis;

 

 

b.

Serious burns;

 

 

c.

Amputations of major limbs;

 

 

d.

Serious impairment of vision.

 

 

3.

Potential coverage disputes or bad faith situations which may, in the opinion of
the Company, the General Agent or the Claims Agent, give rise to a loss in
excess of policy limits judgment and/or an extra contractual obligation award.

Article X - Salvage and Subrogation

The Reinsurer shall be credited with its proportionate share of salvage and
subrogation (i.e., reimbursement obtained or recovery made by the Company, less
the actual cost, excluding salaries of officials and employees of the Company
and sums paid to attorneys as retainer, of obtaining such reimbursement or
making such recovery) on account of claims and settlements involving reinsurance
hereunder. The Company hereby agrees, where it is economically reasonable in the
sole judgment of the Company, to enforce its rights to salvage or subrogation
relating to any loss, a part of which loss was sustained by the Reinsurer, and
to prosecute all claims arising out of such rights.

Article XI - Original Conditions

 

A.

All reinsurance under this Contract shall be subject to the same rates, terms,
conditions, waivers and interpretations and to the same modifications and
alterations, inclusive of policy reformation and judicial interpretations, as
the respective policies of the Company. The Reinsurer shall be credited with its
exact proportion of the original premiums received by the Company (net of policy
fees or equivalent charges, billing-related fees, SR22 fees, brokerage fees or
other similar fees), prior to disbursement of any dividends, but after deduction
of premiums, if any, ceded by the Company for inuring reinsurance.

 

B.

Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

Article XII - Sliding Scale Commission

 

A.

The Reinsurer shall allow the Company a 25.0% provisional commission on all
premiums ceded to the Reinsurer hereunder. The Company shall allow the Reinsurer
return commission on return premiums at the same rate.

 

B.

The provisional commission allowed the Company shall be adjusted periodically in
accordance with the provisions set forth herein. The adjusted commission rate
shall be calculated as follows and be applied to premiums earned for the
underwriting year under consideration:

 

 

1.

If the ratio of losses incurred to premiums earned is 80.0% or greater, the
adjusted commission rate for the underwriting year under consideration shall be
15.0%;

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 9

  



--------------------------------------------------------------------------------

 

2.

If the ratio of losses incurred to premiums earned is less than 80.0%, but not
less than 75.0%, the adjusted commission rate for the underwriting year under
consideration shall be 15.0%, plus 60.0% of the difference in percentage points
between 80.0% and the actual ratio of losses incurred to premiums earned;

 

 

3.

If the ratio of losses incurred to premiums earned is less than 75.0%, but not
less than 65.0%, the adjusted commission rate for the underwriting year under
consideration shall be 18.0%, plus the difference in percentage points between
75.0% and the actual ratio of losses incurred to premiums earned;

 

 

4.

If the ratio of losses incurred to premiums earned is less than 65.0%, but not
less than 55.0%, the adjusted commission rate for the underwriting year under
consideration shall be 28.0%, plus 80.0% of the difference in percentage points
between 65.0% and the actual ratio of losses incurred to premiums earned;

 

 

5.

If the ratio of losses incurred to premiums earned is less than 55.0%, but not
less than 50.0%, the adjusted commission rate for the underwriting year under
consideration shall be 36.0%, plus the difference in percentage points between
55.0% and the actual ratio of losses incurred to premiums earned;

 

 

6.

If the ratio of losses incurred to premiums earned is 50.0% or less, the
adjusted commission rate for the underwriting year under consideration shall be
41.0%.

 

C.

Within 45 days after six months following the end of each underwriting year, the
Company shall calculate and report the adjusted commission on premiums earned
for the underwriting year. If the adjusted commission on premiums earned is less
than commissions previously allowed by the Reinsurer on premiums earned for the
underwriting year, the Company shall remit the difference to the Reinsurer with
its report. If the adjusted commission on premiums earned is greater than
commissions previously allowed by the Reinsurer on premiums earned for the
underwriting year, the Reinsurer shall remit the difference to the Company
within 15 days after receipt and verification of the Company’s report.

 

D.

In the event the adjusted commission calculation for any underwriting year is
based partly on ceded reserves for losses, the adjusted commission shall be
recalculated within 45 days after the end of each subsequent six-month period
until all losses under policies allocated to the underwriting year have been
settled. Any balance shown to be due either party as a result of any such
recalculation shall be remitted within 15 days by the other party.

 

E.

“Losses incurred” as used herein shall mean ceded losses paid as of the
effective date of calculation, plus the ceded reserves for losses outstanding as
of the same date, including incurred but not reported loss reserves (hereinafter
referred to as “IBNR”) as established by the Company’s actuary and agreed upon
by the Reinsurer, less recoveries, if any, from common account catastrophe
excess of loss reinsurance purchased in accordance with the

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 10

  



--------------------------------------------------------------------------------

 

provisions of paragraph B of the Other Reinsurance Article, it being understood
and agreed that all losses under policies allocated to an underwriting year
shall be charged to that underwriting year, regardless of the date said losses
actually occur, unless this Contract is terminated on a cutoff basis, in which
event the Reinsurer shall have no liability for losses occurring after the
effective date of termination.

 

F.

“Premiums earned” as used herein shall mean ceded net written premiums for
policies allocated to an underwriting year, less the unearned portion thereof as
of the effective date of calculation, less premiums, if any, for common account
catastrophe excess of loss reinsurance purchased in accordance with the
provisions of paragraph B of the Other Reinsurance Article, it being understood
and agreed that all premiums for policies allocated to an underwriting year
shall be credited to that underwriting year, unless this Contract is terminated
on a cutoff basis, in which event the unearned reinsurance premium (less
previously allowed provisional ceding commission) as of the effective date of
termination shall be returned by the Reinsurer to the Company.

 

G.

It is expressly agreed that the ceding commission allowed the Company includes
provision for all dividends, commissions, taxes, assessments, loss adjustment
expense and all other expenses of whatever nature.

Article XIII - Reports and Remittances

 

A.

Within 30 days after the end of each month, the Company shall report to the
Reinsurer (segregated by state and underwriting year) the following:

 

 

1.

Ceded net written premium for the month;

 

 

2.

All ceded premiums earned for the month;

 

 

3.

Provisional commission on (1) above;

 

 

4.

Ceded losses paid during the month (net of any recoveries during the month under
the “cash call” provisions of the Claims Article);

 

 

5.

Ceded salvage, subrogation or other recoveries on losses;

 

 

6.

Ceded unearned premiums as of the end of the month;

 

 

7.

Ceded outstanding loss reserves as of the end of the month.

The positive balance of (1) less (3) less (4) plus (5) shall be remitted by the
Company within 30 days after the end of each month. Any balance shown to be due
the Company shall be remitted by the Reinsurer within 15 days after receipt and
verification of the Company’s report.

 

B.

Annually, the Company shall furnish the Reinsurer with such information as the
Reinsurer may require to complete its Annual Convention Statement.

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 11

  



--------------------------------------------------------------------------------

Article XIV - Special Commutation

 

A.

The Company may require commutation of that portion of any unsettled liability
hereunder represented by any outstanding claim or claims, including ceded
unearned premium, if any, in the event of any one of the following circumstances
occurring:

 

 

1.

A Subscribing Reinsurer’s A.M. Best’s rating has been assigned or downgraded
below A- (inclusive of “Not Rated” ratings) and/or Standard & Poor’s rating has
been assigned or downgraded below BBB (inclusive of “Not Rated” ratings); or

 

 

2.

A Subscribing Reinsurer has become insolvent or has been placed into liquidation
or receivership (whether voluntary or involuntary), or proceedings have been
instituted against the Subscribing Reinsurer for the appointment of a receiver,
liquidator, rehabilitator, conservator, trustee in bankruptcy or other agent
known by whatever name, to take possession of its assets or control of its
operations; or

 

 

3.

A Subscribing Reinsurer has ceased assuming new or renewal property or casualty
treaty reinsurance business.

“Outstanding claim or claims” as used herein shall mean known or unknown claims,
including any billed yet unpaid claims.

 

B.

If the Company elects to require commutation as provided in paragraph A above,
the Company shall submit a Statement of Valuation of the outstanding claim or
claims as of the last day of the month immediately preceding the month in which
the Company elects to require commutation, as determined by the Company. Such
Statement of Valuation shall include the elements considered reasonable to
establish the unsettled liability and shall set forth or attach the information
relied upon by the Company and the methodology employed to calculate the
unsettled liability. The Subscribing Reinsurer shall then pay the amount
requested, plus any ceded unearned premium reserves, within 15 calendar days of
receipt of such Statement of Valuation, unless the Subscribing Reinsurer needs
additional information from the Company to assess the Company’s Statement of
Valuation or contests such amount.

 

C.

If the Subscribing Reinsurer needs additional information from the Company to
assess the Company’s Statement of Valuation or contests the amount requested,
the Subscribing Reinsurer shall so notify the Company within 15 calendar days of
receipt of the Company’s Statement of Valuation. The Company shall supply any
reasonably requested information to the Subscribing Reinsurer within 15 calendar
days of receipt of the notification. Within 30 calendar days of the date of the
notification or of the receipt of the information, whichever is later, the
Subscribing Reinsurer shall provide the Company with its Statement of Valuation
of the outstanding claim or claims as of the last day of the month immediately
preceding the month in which the Company elects to require commutation, as
determined by the Subscribing Reinsurer. Such Statement of Valuation shall
include the elements considered reasonable to establish the unsettled liability
and shall set forth or attach the information relied upon by the Subscribing
Reinsurer and the methodology employed to calculate the unsettled liability.

 

D.

In the event the Subscribing Reinsurer’s Statement of Valuation of the
outstanding claim or claims is viewed as unacceptable to the Company, the
Company may either abandon the commutation effort, or may seek to settle any
difference by using an independent actuary agreed to by the parties.

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 12

  



--------------------------------------------------------------------------------

E.

If the parties cannot agree on an acceptable independent actuary within 15
calendar days of the date of the Subscribing Reinsurer’s Statement of Valuation,
then each party shall appoint an actuary as party arbitrators for the limited
and sole purpose of selecting an independent actuary. If the actuaries cannot
agree on an acceptable independent actuary within 15 calendar days of the date
of the Subscribing Reinsurer’s Statement of Valuation, the Company shall supply
the Subscribing Reinsurer with a list of at least 5 proposed independent
actuaries, and the Subscribing Reinsurer shall select the independent actuary
from that list.

 

F.

Upon selection of the independent actuary, both parties shall present their
respective written submissions to the independent actuary. The independent
actuary may, at his or her discretion, request additional information. The
independent actuary shall issue his or her decision within 45 calendar days
after the written submissions have been filed and any additional information has
been provided.

 

G.

The decision of the independent actuary shall be final and binding. The expense
of the independent actuary shall be equally divided between the two parties. For
the purposes of this Article, unless mutually agreed otherwise, an “independent
actuary” shall be an actuary who satisfies each of the following criteria:

 

 

1.

Is regularly engaged in the valuation of claims resulting from lines of business
subject to this Contract; and

 

 

2.

Is either a Fellow of the Casualty Actuarial Society or Member of the American
Academy of Actuaries; and

 

 

3.

Is disinterested and impartial regarding this commutation.

 

H.

Notwithstanding paragraphs A, B and C above, in the event the Subscribing
Reinsurer no longer meets the specifications set forth in paragraph A above,
this commutation may continue on a mutually agreed basis.

 

I.

Payment by the Subscribing Reinsurer of the amount requested in accordance with
paragraph B, C or F above, shall release the Subscribing Reinsurer from all
further liability for outstanding claim or claims, known or unknown, and ceded
unearned premium reserves under this Contract and shall release the Company from
all further liability for payments of salvage or subrogation amounts, known or
unknown, to the Subscribing Reinsurer under this Contract.

 

J.

In the event of any conflict between this Article and any other article of this
Contract, the terms of this Article shall control.

 

K.

This Article shall survive the termination of this Contract.

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 13

  



--------------------------------------------------------------------------------

Article XV - Late Payments

 

A.

The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

 

B.

In the event any premium, loss or other payment due either party is not received
by the intermediary named in Intermediary Article (BRMA 23A) (hereinafter
referred to as the “Intermediary”) by the payment due date, the party to which
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest penalty on the
amount past due calculated for each such payment on the last business day of
each month as follows:

 

 

1.

The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

 

2.

1/365ths of the sum of the six-month United States Treasury Bill rate as quoted
in The Wall Street Journal on the first business day of the month for which the
calculation is made plus 400 basis points; times

 

 

3.

The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

 

C.

The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

 

1.

As respects any routine payment, adjustment or return due either party, the due
date shall be as provided for in the applicable section of this Contract. In the
event a due date is not specifically stated for a given payment, it shall be
deemed due 30 days after the date of transmittal by the Intermediary of the
initial billing for each such payment.

 

 

2.

As respects a “cash call” made in accordance with paragraph C of the Claims
Article, payment shall be deemed due 30 days after the proof of loss or demand
for payment is transmitted to the Reinsurer. If such loss or claim payment is
not received within the 30 days, interest will accrue on the payment or amount
overdue in accordance with paragraph B above, from the date the proof of loss or
demand for payment was transmitted to the Reinsurer.

 

 

3.

As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph C, the due date shall be
deemed as 30 days following transmittal of written notification that the
provisions of this Article have been invoked.

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

 

D.

Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit,

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 14

  



--------------------------------------------------------------------------------

 

or prohibiting either party from contesting the validity of any payment or from
initiating any arbitration or other proceeding in accordance with the provisions
of this Contract. If the debtor party prevails in an arbitration or other
proceeding, then any interest penalties due hereunder on the amount in dispute
shall be null and void. If the debtor party loses in such proceeding, then the
interest penalty on the amount determined to be due hereunder shall be
calculated in accordance with the provisions set forth above unless otherwise
determined by such proceedings. If a debtor party advances payment of any amount
it is contesting, and proves to be correct in its contestation, either in whole
or in part, the other party shall reimburse the debtor party for any such excess
payment made plus interest on the excess amount calculated in accordance with
this Article.

 

E.

Interest penalties arising out of the application of this Article that are
$5,000 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

Article XVI - Offset (BRMA 36A)

The Company and the Reinsurer may offset any balance or amount due from one
party to the other under this Contract or any other contract heretofore or
hereafter entered into between the Company and the Reinsurer, whether acting as
assuming reinsurer or ceding company. This provision shall not be affected by
the insolvency of either party to this Contract.

Article XVII - Access to Records (BRMA 1D)

The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.

Article XVIII - Errors and Omissions (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

Article XIX - Currency (BRMA 12A)

 

A.

Whenever the word “Dollars” or the “$” sign appears in this Contract, they shall
be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

B.

Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 15

  



--------------------------------------------------------------------------------

Article XX - Taxes (BRMA 50B)

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

Article XXI - Federal Excise Tax

 

A.

The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax.

 

B.

In the event of any return of premium becoming due hereunder the Reinsurer will
deduct the applicable percentage from the return premium payable hereon and the
Company or its agent should take steps to recover the tax from the United States
Government.

Article XXII - Reserves

 

A.

The Reinsurer agrees to fund its share of the Company’s ceded unearned premium
and outstanding loss reserves (including IBNR as established by the Company’s
actuary and agreed upon by the Reinsurer) by:

 

 

1.

Clean, irrevocable and unconditional letters of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or banks meeting the NAIC Securities Valuation Office credit standards for
issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or

 

 

2.

Escrow accounts for the benefit of the Company; and/or

 

 

3.

Cash advances;

if the Reinsurer:

 

 

1.

Is unauthorized, unapproved, unqualified, or not accredited in any state of the
United States of America or the District of Columbia having jurisdiction over
the Company, and if, without such funding, a penalty would accrue to the Company
on any financial statement it is required to file with the insurance regulatory
authorities involved; or

 

 

2.

Has an A.M. Best’s rating assigned or downgraded below A- (inclusive of “‘Not
Rated” ratings) and/or Standard & Poor’s rating assigned or downgraded below BBB
(inclusive of “Not Rated” ratings).

The Reinsurer, at its sole option, may fund in other than cash if its method and
form of funding are acceptable to the insurance regulatory authorities involved.

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 16

  



--------------------------------------------------------------------------------

For the purpose of this Contract, the Lloyd’s U.S. Credit for Reinsurance Trust
Fund shall be considered an acceptable funding instrument.

 

B.

With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an “evergreen clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. The
Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

 

 

1.

To reimburse itself for the Reinsurer’s share of unearned premiums returned to
insureds on account of policy cancellations, unless paid in cash by the
Reinsurer;

 

 

2.

To reimburse itself for the Reinsurer’s share of losses paid under the terms of
policies reinsured hereunder, unless paid in cash by the Reinsurer;

 

 

3.

To reimburse itself for the Reinsurer’s share of any other amounts claimed to be
due hereunder, unless paid in cash by the Reinsurer;

 

 

4.

To fund a cash account in an amount equal to the Reinsurer’s share of any ceded
unearned premium and/or outstanding loss reserves (including IBNR as established
by the Company’s actuary and agreed upon by the Reinsurer) funded by means of a
letter of credit which is under non-renewal notice, if said letter of credit has
not been renewed or replaced by the Reinsurer 10 days prior to its expiration
date;

 

 

5.

To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer’s share of the Company’s ceded unearned premium and/or
outstanding loss reserves (including IBNR as established by the Company’s
actuary and agreed upon by the Reinsurer), if so requested by the Reinsurer.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(2) or B(4), or in the case of
B(3), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.

Article XXIII - Insolvency

 

A.

In the event of the insolvency of one or more of the reinsured companies, this
reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the company
shall give writhen notice to the Reinsurer of the pendency of a claim against
the company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 17

  



--------------------------------------------------------------------------------

 

conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses that it may deem available to the company
or its liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the Reinsurer shall be chargeable, subject to the approval of
the Court, against the company as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit which may accrue to
the company solely as a result of the defense undertaken by the Reinsurer.

 

B.

Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.

 

C.

It is further understood and agreed that, in the event of the insolvency of one
or more of the reinsured companies, the reinsurance under this Contract shall be
payable directly by the Reinsurer to the company or to its liquidator, receiver
or statutory successor, except as provided by Section 4118(a) of the New York
Insurance Law or except (1) where this Contract specifically provides another
payee of such reinsurance in the event of the insolvency of the company or
(2) where the Reinsurer with the consent of the direct insured or insureds has
assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.

 

D.

Notwithstanding the above, in the event of insolvency of the company, the
Reinsurer under this Contract shall have rights, as more fully set forth in
Section 173.2, 173.3, and 173.4 of Illinois Insurance Code, as amended.

Article XXIV - Arbitration

 

A.

As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to binding arbitration. One Arbitrator shall be
chosen by the Company, the other by the Reinsurer, and an Umpire shall be chosen
by the two Arbitrators before the arbitrators enter upon arbitration, all of
whom shall be active or retired disinterested executive officers of insurance or
reinsurance companies or intermediaries. In the event that either party should
fail to choose an Arbitrator within 30 days following a written request by the
other party to do so, the requesting party may choose two Arbitrators who shall
in turn choose an Umpire before entering upon arbitration. If the two
Arbitrators fail to agree upon the selection of an Umpire within 30 days
following the final Arbitrator appointment, each Arbitrator shall nominate three
candidates within 10 days thereafter, two of whom the other shall decline, and
the decision shall be made by drawing lots.

 

B.

Unless mutually agreed to in writing by both parties, each party shall be
required to present its case to the Arbitrators at a hearing within 30 days
following the appointment of the Umpire. Unless otherwise agreed to by both
parties, the hearing shall be held on consecutive days. The Arbitrators shall
render their written decision within 21 days following the day on which the
hearing concludes.

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 18

  



--------------------------------------------------------------------------------

C.

The parties may, however, mutually agree to present their respective cases
solely in writing, without the necessity of a formal hearing. In the event the
parties so elect, the parties shall submit initial briefs concurrently. Within
10 days of submission of the initial briefs, each party shall be entitled but
not required to submit a response brief. The Arbitrators shall render their
written decision within 21 days after receipt of any response briefs.

 

D.

The parties desire that any arbitration proceed expeditiously. To that end, any
written and/or oral discovery shall be conducted within the time limits set
forth herein. To the extent the parties wish to conduct discovery, the parties
shall in good faith attempt to negotiate and agree on reasonable discovery. If
the parties are unable to agree on the extent of any reasonable discovery to be
conducted, the issue of what, if any, discovery to be conducted shall be
presented to the Arbitrators. In that event, the Arbitrators may allow
reasonable discovery consistent with the parties’ desire to proceed
expeditiously and within the time limits set forth herein.

 

E.

The Arbitrators shall consider this Contract as an honorable engagement rather
than merely as a legal obligation; however, in resolving any dispute between the
parties, the Arbitrators shall first attempt in all instances to give effect to
the plain meaning of the language set forth in the written agreement. The
decision of the Arbitrators shall be final and binding on both parties; but
failing to agree, the Arbitrators shall call in the Umpire and the decision of
the majority of the Arbitrators and the Umpire shall be final and binding upon
both parties. Judgment upon the final decision of the Arbitrators may be entered
in any court of competent jurisdiction.

 

F.

If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 

G.

Each party shall bear the expense of its own Arbitrator, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbitrators are chosen by one party, as above provided,
the expense of the Arbitrators, the Umpire and the arbitration shall be equally
divided between the two parties.

 

H.

Unless otherwise agreed to by both parties, any arbitration proceedings shall
take place at Burr Ridge, Illinois, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the laws of
the State of Illinois.

Article XXV - Service of Suit

(Applicable if the Reinsurer is no domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)

 

A.

It is agreed that in the event of the failure of the Reinsurer to perform its
obligations under this Contract, the Reinsurer, at the request of the Company,
will submit to the jurisdiction of

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 19

  



--------------------------------------------------------------------------------

 

a court of competent jurisdiction within the United States. Nothing in this
Article constitutes or should be understood to constitute a waiver of the
Reinsurer’s rights to commence an action in any court of competent jurisdiction
in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another court as permitted by the laws of the
United States or of any state in the United States.

 

B.

Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

Article XXVI - Agency Agreement

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

Article XXVII - Governing Law (BRMA 71B)

This Contract shall be governed by and construed in accordance with the laws of
the State of Illinois.

Article XXVIII - Entire Agreement

This Contract constitutes the entire agreement between the parties hereby with
respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract. Any change or modification to this Contract will be made by written
amendment to this Contract and signed by the parties hereto.

Article XXIX - Intermediary (BRMA 23A)

Benfield Inc. is hereby recognized as the Intermediary negotiating this Contract
for all business hereunder. All communications (including but not limited to
notices, statements, premium, return premium, commissions, taxes, losses, loss
adjustment expense, salvages and loss settlements) relating thereto shall be
transmitted to the Company or the Reinsurer through Benfield Inc. Payments by
the Company to the Intermediary shall be deemed to constitute payment to the
Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed to
constitute payment to the Company only to the extent that such payments are
actually received by the Company.

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 20

  



--------------------------------------------------------------------------------

In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date undermentioned at:

Burr Ridge, Illinois, this 27th day of February in the year 2007.

 

LOGO [g89953sigex1018-pg23.jpg]

Affirmative Insurance Company

USAgencies Casualty Insurance Company

USAgencies Direct Insurance Company

 

07\I6L1001

   LOGO [g89953logoex1019benfield.jpg]

Page 21

  



--------------------------------------------------------------------------------

Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)

 

1.

This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as lnsurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.

 

2.

Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as lnsurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

 

I.

Nuclear reactor power plants including all auxiliary property on the site, or

 

 

II.

Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

 

III.

lnstallations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material,” and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

 

IV.

Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3.

Without in any way restricting the operations of paragraphs (1) and (2) hereof,
this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
lnsurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

 

 

(a)

where Reassured does not have knowledge of such nuclear reactor power plant or
nuclear installation, or

 

 

(b)

where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

4.

Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
lnsurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

5.

It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

6.

The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7.

Reassured to be sole judge of what constitutes:

 

 

(a)

substantial quantities, and

 

 

(b)

the extent of installation, plant or site.

Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

 

 

(a)

all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

 

(b)

with respect lo any risk located in Canada policies issued by the Reassured on
or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.

 

12/12/57

  

N.M.A. 1119

  

BRMA 35B

  

 

0 7\I6L1001

  



--------------------------------------------------------------------------------

Nuclear Incident Exclusion Clause - Liability - Reinsurance (U.S.A.)

(Approved by Lloyd’s Underwriters’ Fire and Non-Marine Association)

 

(1)

This reinsurance does not cover any loss or liability accruing to the Reassured
as a member of, or subscriber to, any association of insurers or reinsurers
formed for the purpose of covering nuclear energy risks or as a direct or
indirect reinsurer of any such member, subscriber or association.

 

(2)

Without in any way restricting the operation of paragraph (1) of this Clause it
is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):

Limited Exclusion Provision.*

 

 

I.

It is agreed that the policy does not apply under any liability coverage, to

(injury, sickness, disease, death or destruction

(bodily injury or property damage

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability lnsurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear lnsurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.

 

 

II.

Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

 

 

III.

The inception dates and thereafter of all original policies as described in II
above, whether new, renewal or replacement, being policies which either

 

 

(a)

become effective on or after 1st May, 1960, or

 

 

(b)

become effective before that date and contain the Limited Exclusion Provision
set out above;

provided this paragraph (2) shall not be applicable to Family Automobile
Policies, Special Automobile Policies, or policies or combination policies of a
similar nature, issued by the Reassured on New York risks, until 90 days
following approval of the Limited Exclusion Provision by the Governmental
Authority having jurisdiction thereof.

 

(3)

Except for those classes of policies specified in Clause II of paragraph (2) and
without in any way restricting the operation of paragraph (1) of this Clause, it
is understood and agreed that for all purposes of this reinsurance the original
liability policies of the Reassured (new, renewal and replacement) affording the
following coverages:

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

Broad Exclusion Provision.*

It is agreed that the policy does not apply:

 

 

I.

Under any Liability Coverage to

(injury, sickness, disease, death or destruction

(bodily injury or property damage

 

 

(a)

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability lnsurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear lnsurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

 

 

(b)

resulting from the hazardous properties of nuclear material and with respect to
which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

 

07\I6L1001

  

Page 1 of 2

  



--------------------------------------------------------------------------------

 

II.

Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to

(immediate medical or surgical relief

(first aid,

to expenses incurred with respect to

(bodily injury, sickness, disease or death

(bodily injury

resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.

 

 

III.

Under any Liability Coverage to

(injury, sickness, disease, death or destruction

(bodily injury or property damage resulting from the hazardous properties of
nuclear material, if

 

 

(a)

the nuclear material (1) is at any nuclear facility owned by, or operated by or
on behalf of, an insured or (2) has been discharged or dispersed therefrom;

 

 

(b)

the nuclear material is contained in spent fuel or waste at any time possessed,
handled, used, processed, stored, transported or disposed of by or on behalf of
an insured; or

 

 

(c)

the

(injury, sickness, disease, death or destruction

(bodily injury or property damage

arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories, or possessions or Canada, this
exclusion (c) applies only to

(injury to or destruction of property at such nuclear facility

(property damage to such nuclear facility and any property thereat.

 

 

IV.

As used in this endorsement:

“hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material”, “special nuclear material”, and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material and (2) resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under
paragraph (a) or (b) thereof; “nuclear facility” means

 

 

(a)

any nuclear reactor,

 

 

(b)

any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling
processing or packaging waste,

 

 

(c)

any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

 

 

(d)

any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste, and includes the site on which any of the
foregoing is located, all operations conducted on such site and all premises
used for such operations; “nuclear reactor” means any apparatus designed or used
to sustain nuclear fission in a self-supporting chain reaction or to contain a
critical mass of fissionable material;

(With respect to injury to or destruction of property, the word “injury”‘ or
“destruction,”

(“property damage” includes all forms of radioactive contamination of property,

(includes all forms of radioactive contamination of property.

 

 

V.

The inception dates and thereafter of all original policies affording coverages
specified in this paragraph (3), whether new, renewal or replacement, being
policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

 

 

(i)

Garage and Automobile Policies issued by the Reassured on New York risks, or

 

 

(ii)

statutory liability insurance required under Chapter 90, General Laws of
Massachusetts, until 90 days following approval of the Broad Exclusion Provision
by the Governmental Authority having jurisdiction thereof.

 

(4)

Without in any way restricting the operation of paragraph (1) of this Clause, it
is understood and agreed that paragraphs (2) and (3) above are not applicable to
original liability policies of the Reassured in Canada and that with respect to
such policies this Clause shall be deemed to include the Nuclear Energy
Liability Exclusion Provisions adopted by the Canadian Underwriters’ Association
or the Independent Insurance Conference of Canada.

 

*NOTE.

The words printed in italics in the Limited Exclusion Provision and in the Broad
Exclusion Provision shall apply only in relation to original liability policies
which include a Limited Exclusion Provision or a Broad Exclusion Provision
containing those words.

 

21/9/67

  

N.M.A. 1590

  

0 7\I6L1001

  

Page 2 of 2

  



--------------------------------------------------------------------------------

Private Passenger

Automobile Quota Share

Reinsurance Contract

Effective: April 1, 2007

issued to

Affirmative Insurance Company

Burr Ridge, Illinois

USAgencies Casualty lnsurance Company

Baton Rouge, Louisiana

and

USAgencies Direct Insurance Company

New York, New York

 

Reinsurer

   Participation  

GMAC Re Corporation
(for Motors Insurance Corporation)

   100.0 %

Total

   100.0 %

 

07IL\I6L1001

   LOGO [g89953logoex1019benfield.jpg]   



--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Motors Insurance Corporation

Detroit, Michigan

by

GMAC Re Corporation

Mt. Laurel, New Jersey

(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Private Passenger

Automobile Quota Share

Reinsurance Contract

Effective: April 1, 2007

issued to and duly executed by

Affirmative lnsurance Company

Burr Ridge, Illinois

USAgencies Casualty Insurance Company

Baton Rouge, Louisiana

and

USAgencies Direct Insurance Company

New York, New York

The Subscribing Reinsurer hereby accepts a 100% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement: shall become effective at 12:01 a.m., local time at the location
where the loss occurs, April 1,2007, and shall continue in force until
terminated in accordance with the provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Mt. Laurel, New Jersey, this 27th day of February in the year 2007.

 

LOGO [g89953sigex1018-pg28.jpg]

GMAC Re Corporation

(for and on behalf of Motors Insurance Corporation)

 

07IL\I6L1001

   LOGO [g89953logoex1019benfield.jpg]   